COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00203-CV


ALAN W. CATTLETT                                                 APPELLANT

                                      V.

BANK OF AMERICA, N.A., AS                                         APPELLEE
TRUSTEE FOR THE
STRUCTURED ASSET
INVESTMENT LOAN TRUST,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2004-8


                                  ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                  ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

      On February 14, 2013, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution


      1
      See Tex. R. App. P. 47.4.
unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: March 7, 2013




                                     2